Appellant's attorney, in his motion for rehearing, offers no new matter. In fact, practically the only complaint that he makes therein is that in his opinion this case was not such a case as merited the infliction of the death penalty, taking into consideration all the surrounding facts and circumstances of the killing.
The facts as set forth with accuracy in the original opinion herein, we think, are sufficient to support any verdict within the limits laid down by the law for murder. The jury has seen fit to exact the extreme penalty for this offense, and we see no reason, nor has any reason been shown to us, why this man has not received a fair and impartial trial. It is our opinion that he has received a fair and impartial trial.
The motion for a rehearing will, therefore, be overruled.